     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 1 of 12




                                  TINITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


DAVID AND MARGARET LEWIS,

        Plaintiffs,
                                                                     CASE NO. 4:18-cv-03931
                                                                     Judge Nancy Atlas

ALLSTATE INSURANCE COMPANY,

        Defendant.


 DEFENDANT ALLSTATE INSURANCE COMPANY'S RESPONSE IN OPPOSITION
     TO PLAINTIFFS' MOTION IN LIMINE AND MOTION FOR LEAVE TO
             SUPPLEMENT EXPERT WITNESS DESIGNATIONS

        Defendant, Allstate Insurance Company, files this response in opposition to plaintiffs,

David and Margaret Lewis' motion in limine to exclude Allstate's expefis (Dkt. 39), and moves

for leave to supplement its expert witness designations, and respectfully asserts                         as   follows:

I.INTRODUCTION

        The lawsuit arises from a dispute over the scope and pricing of the damages and repairs to

Plaintiffs' home following a flood event caused by Hurricane Harvey in 2017. Plaintiffs allege

Allstate underpaid them for certain items of damage, while completely omitting others. Plaintiffs

assefi their building damages amounts to $172,630,                        in addition to Allstate's initial building
payment of $82,517.5I, and seek an additional $26,842.70 in contents damages. These figures

represent the remainder of their policy limits of $250,000 under building coverage and $67,000

under contents.

        Plaintiffs moved in limine almost literally at the                "l lth hour" (10:00 p.m., EST on the date
of the deadline for motions in limine) to exclude the three experts disclosed by Allstate on October




     FowLER WHrrE BuRNErr P.A. . BRICKELL ARcr], 1395 BRTCKELL AVENUE, l4nr Fr-ooR, MrAM I, FLORIDA 33 l3 I . (305) 789-9200
     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 2 of 12

                                                                                               CASE NO. 4:18-cv-03931




10,2019, alleging Allstate's designations were incomplete and untimely. Plaintiffs' motion in

limine should be denied because Plaintiffs' "motion in limine" is a thinly veiled discovery motion

to strike Allstate's experts for purporled discovery violation which, by Plaintiffs' interpretation of

the deadlines, is untimely and violates this court's local rules. Plaintiffs' motion should also be

denied because Allstate's expert disclosures were timely and complete in accordance with this

court's original docket control order (Dkt. 16), and subsequent extension of all its deadlines

pursuant to this court's May 22,2020 order. Dkt. 33.

II. FACTS

        Plaintiffs filed   a   "motion in limine" to exclude Allstate's experts disclosed on October                                 10,


2019 pursuant to the original June 72,2019 docket control order. They allege Allstate's disclosures

were incomplete and untimely. As a threshold matter, Plaintiffs fail to mention that the parties

jointly requested the court "that all deadlines in the cusebe extended by 60 days,                            so that the parties


may consensually resolve the matter," by motion dated May 22,2020 (Dkt. 32), which the court

granted the same day. Dkt. 33. (Emphasis added).

        Plaintiffs also fail to mention that Allstate designated Kevin Rice and Byron Boykin to

testify as flood claims adjusting experts. Rice and Boykin were two of at least four independent

adjusters retained by Allstate prior to the institution of this lawsuit to: investigate Plaintiffs' claim,

document their damages, and prepare estimates of the cost to bring Plaintiffs' property back to its

pre-loss condition. Contrary to Plaintiffs' arguments, reports containing Rice and Boykin's

opinions regarding the scope and pricing of the Plaintiffs' damages were disclosed to Plaintiffs in

April, 2019   and are exhibits 4 and 5 to David           Lewis'August 30,2019 deposition. Fufihermore,

Rice and Boykin are not retained experts and therefore are not required to submit a written report

under Rule 26 and this court's original docket control order. Dkt. 16.



                                                          -2-
     FowLER WHrrE BURNETT P.A. . BRICKELL ARCH, I395 Bnrcre   ll   AveNUE, l4rr FLooR, M|AMl, Fl-oRtDA 33   l3l   . (305) 789-9200
     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 3 of 12

                                                                                             CASE NO. 4:18-cv-03931




        Similarly, Plaintiffs' allegations regarding Allstate's expert general contractor, Randall

Taylor, are equally meritless. Taylor was timely disclosed on October I0,2019, and his opinions

are sufficiently described in Allstate's expert witness designations pursuant to the original docket

control order. See id.; and see Ex. A, Allstate's Expert Witness Discl. According to the order, the

parties' experts had to be identified by a report "listing the qualifications of each expert, each

opinion the expert will present, and the basis for each opinion." Id. Allstate's disclosure attached

Taylor's CV as exhibit A, and stated that Taylor will testify regarding the "cost to rebuild and/or

repair the flood-related damage to the Plaintiffs' property, the adequacy of the repair methods used

by the Plaintiffs' contractor(s), and whether such repairs were necessary to return the property to

its pre-loss condition, or constituted improvements." Taylor's opinions were and still are based on

his education, training and experience," as applied to documents exchanged by the parties in

discovery, which are still trickling in from Plaintiffs. The only other basis not mentioned in the

disclosures which Taylor          will rely upon for his testimony was the property inspection which

occurred January 9,2020 with Plaintffi'consent. See Ex. B, Notice of Inspection.

        Allstate did not submit Taylor's complete report immediately after the January 9 inspection

because   Plaintiffs' property had been completely rebuilt prior to the inspection, wiping out all

evidence of damages. This meant Taylor had to rely,                       in part, on the documents produced by

Plaintiffs and third-parties which were still coming in as recently as July 27,2020.In addition,

since Plaintiffs' propefiy was completely rebuilt, Taylor wanted to obtain the pre-construction

plans Plaintiffs' contractors submitted               to the City of Houston to obtain permits. Allstate

subpoenaed Houston Permitting Center to produce the plans immediately after Taylor's inspection

on January 16,2020. SeeEx. C, Return of Serv., Houston Permitting Center. However, by the time

the plans became available for pick up (the city would not mail them), the Coronavirus pandemic




                                                             -3-
     FowLER WHrrE BuRNErr P.A. . BRICKELL Ancn, 1395 BRIcKELL AvENUE, l4rr FLooR, MlAtvtl, FLoRIDA 33 l3 I ' (305) 789-9200
     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 4 of 12
                                                                                             CASE NO. 4:18-cv-03931




was spreading throughout the state, particularly in Houston, which made it impossible for Allstate

to retrieve the records. See Ex. D, E-mails with Houston Permitting Center.

        Even if the court deems Allstate's expert disclosure as incomplete and untimely, Plaintiffs

motion is also untimely and in violation of this coutl's order and local rules, and should be denied.

In the alternative, Plaintiffs' motion should be denied, because Plaintiffs suffered no harm from

Allstate's alleged failure to timely and completely disclose its experts. Taylor's reports submitted

with Allstate's exhibit list merely expound on what Plaintiffs and their experts already know, i.e.,

Allstate disagrees with all additional items of damages sought by Plaintiffs beyond those contained

in Allstate's repair estimates. Moreover, Plaintiffs made no effort to depose Allstate's experts in

the almost nine (9) months since these experts were designated, thereby demonstrating that the

Plaintiffs lack "clean hands" in seeking sanctions against Allstate.

III. MEMORAND IIM OF'I,AW

        A. Plaintiffs' motion "in limine" is a thinly veiled improper discovery motion to strike.

        Plaintiffs motion is a "motion in limine" in name, only. In truth, Plaintiffs are moving to

strike Allstate's experts alleging a discovery violation because, according to them, Allstate's

expert witness disclosures were incomplete and untimely, under the original docket control order

setting expert disclosures deadline on October 10,2019.

        Plaintiffs'motion violates Southern District of Texas Local Rule 7.1 D and this court's

internal Procedures. Local Rule 7.1D provides that opposed motions "shall":

        Except for motions under Federal Rules of Civil Procedure 12(b), (c), (e), or (f) and 56,
        contain an averment that ( 1) The movant has conferred with the respondent and (2) Counsel
        cannot agree about the disposition of the motion.




                                                             -4-
     FowLER WHIrE BURNETT P.A. . BRTCKELL ARCH. 1395 BRTCKELL AVENUE, l4rrr f 196p, MIAMt, FLoRtDA 33 l3 I ' (305) 789-9200
       Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 5 of 12
                                                                                             CASE NO. 4:18-cv-03931




Rule 7 of this court's internal procedures provides, in relevant part:

          Every non-dispositive motion must contain a certificate of conference. Failure to cornply
          may result in the party's motion being denied or stricken.

          Any parfy with discovery or scheduling issues must send a BRIEF letter explaining the
          matters in disupte [sic] and the relief requested, and should seek a prompt conference with
          the Court before submission of any motion papers.



See   Rule 7 A.,2, and 5. (Emphasis in original). The Rule goes on to state:

          Counsel are responsible for conferring in good faith to resolve discovery and scheduling
          disputes. If counsel for the parlies are unable to reach an agreement, a conference with the
          Couft must be sought by letter summarizing the relief sought. The request MUST specifl'
          the date, tirne and place of the parties' prior out-of-court discovery or scheduling
          discussion(s), the names of all counsel participating therein, and give a brief summary of
          the results of the discussions.



See Rule    J   C.,l. (Emphasis in original).
          In derogation of LR 7.lD, the Plaintiffs'motion "in limine" to strike Allstate's expeft

witnesses contains no averment of conference. Additionally, in violation of Rule 7 A. and C.                                       of

this court's internal Procedures, Plaintiffs filed the instant motion without obtaining prior approval

of this court and without first contacting the court by letter discussing the discovery                                     dispute.

Therefore, the Plaintiffs' motion fails to satisfy conditions precedent to its filing.

          In addition, if Plaintiffs disagree that all pre-trial deadlines were extended on May 22,

Plaintiffs should have filed this motion by the original motion practice deadline of April 6,2020,

rather than ignoring the rules they now seek to enforce by disguising their motion as a "motion in

limine."

          Consequently, the Plaintiffs' motion should be denied on these grounds alone.




                                                              -5-
       FowLER wHrrE BuRNErr P.A. . BRIcKELL ARcH, 1395 BRTcKELI- AvENUE. l4rrr FLooR, MtAMt, FLoRIDA 33   l3l ' (305)   789-9200
     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 6 of 12
                                                                                         CASE, NO. 4: 1 8-cv-0393               1




       B. Allstate's designation of its independent adjusters complies with Rule 26(a)(2XB).

        Plaintiffs' assertion that Allstate was required to tender expert reports for its independent

adjusters, Rice and Boykin          is demonstrably wrong. Under Fed. R. Civ. P. 26(a)(2)(B),                                 the

requirement of a written report only applies to those persons who are "retained or specially

employed to provide expert testimony in the case." Both the Rules' Advisory Committee and the

case law interpreting the Rules make          it clear that non-retained experts can be deposed or called to

testify at trial without any presentation of a written report. See Advisory Committee Notes to Rule

26 ("The requirement of a written report in paragraph (2XB), however, applies only to those

experts who are retained or specially employed to provide such testimony in the case treating

physician, for example, can be deposed or called to testify attrial without any requirement for a

writtenreport."); see also Shapardonv. West Beach Estates,l F.R.D. 415,4t6-417 (D. Hawaii)

(and cases cited therein).

        Rice and Boykin are not "retained" experts and not "employed to provide expert

testimony." They flood claims adjusters who were involved in the Plaintiffs' claim, and are experts

by virtue of their experience and familiarity with the claim. Therefore, Plaintiffs' attempt to

exclude them based on their purported failure to provide reports is baseless as a matter of law.

        C. There is no support for precluding Allstate's experts from testifying at trial.

        Should this court determine that Allstate did not fully comply with its docket control order,

striking Allstate's experts is still unsupported by facts in this case. The Fifth Circuit Court of

Appeals reviews a district court order striking a party's expert witnesses as a sanction for violation

of a discovery order for abuse of discretion. Sierra Club, Lone Star Chap. v. Cedar Point Oil Co.,

Inc.,73 F.3d 546,572 (Sth Cir. 1996). The following four factors are considered to determine

whether the trial court abused its discretion:



                                                          -6-
     FowLER WlnrE BuRNETT P.A. . BRIcKELL ARcH, 1395 BRIcKELL AvENUE, l4rr FLooR, MIAMI, FLoRIDA 33131   '   (305) 789-9200
       Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 7 of 12
                                                                                           CASE NO. 4:18-cv-03931




         (1)   the importance of the witnesses'testimony;
         (2)   the prejudice to the opposing party of allowing the witnesses to testifli;
         (3)   the possibility of curing such prejudice by granting a continuance; and
         (4)   the explanation, if any, for the paffy's failure to comply with the discovery order



See   Barrett v. Atlantic Richfield Co.,95 F.3d375,380 (5th Cir. 1996).

                   1.   Allstate's experts' testimony is vital to its defenses.

         The disputed issues in this case are hyper technical and demand expert testimony to be

fully briefed for this court. Allstate's defenses are primarily based on the interpretation of the

Standard Flood Insurance Policy ("SFIP") as applied to the damages sought by Plaintiffs. The

SFIP is a "single risk" insurance policy which responds only to "direct physical loss by or from

flood." Wagner v. Director, FEMA,847 F.2d 515 (9th Cir. 1988). As such, to obtain a judgment

for covered damages, it is the Plaintiffs' burden to establish that the monies they seek are for

damages due to flood, and not due to other casualties or causes. Once Plaintiffs show their damages

are covered, they then have to prove the exact umount of the judgment they seek. Monistere v.

State Farm      Fire & Cas. Co.,559 F.3d 390,392 n.l (5th Cir. 2O09)(emphasis added). In fact, it is

not the court's role to 'oguess" what amount the Plaintiffs are seeking, or the amount to which they

are entitled. Mahoodv. Omaha Prop.               & Cas.,    174 F.Supp.2d.284 (E.D.Pa' 2001).

          Here, Plaintiffs allege Allstate underpaid for hundreds of damaged items and omitted

payment for hundreds more. Allstate, on the other hand, assetts that Plaintiffs are seeking a

windfall to cover substantial renovations made to their property, which include rewiring and re-

plumbing the entire residence because of their choice to raise its foundation, a complete (and

elective) reconfiguration of the home's interior, and significant upgrades to other portions of the

property. These issues alone require expert testimony, but are further aggravated by the fact all

repairs were completed. Therefore, Allstate's entire analysis                       of the case can only be done



                                                            -7   -
       FowLER WHIrE BuRNETT P.A. . BRIcKELL ARCH, 1395 BRTcKELL AvENUE, l4ar FLooR, MIAMI, FLoRIDA 33   l3l ' (305) 789-9200
     Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 8 of 12

                                                                                             CASE NO. 4: l8-cv-03931




forensically by experts in claims adjustment and a general contracting.                            If this court excludes
Allstate's expefts, it is effectively granting Plaintiffs are directed verdict.

                 2.   Plaintiffs know exactly what Allstate is disputing and will not be prejudiced
                      if its experts testify.


         Plaintiffs and their experts are keenly aware of what their property looked like before the

flood, and what they asked various contractors to do, in addition to flood-related repairs. They

know whether the work they commissioned was necessary to return the property to its pre-loss,

"like kind and quality" condition, or whether it constituted additions, modifications                                         and/or

improvements.

         In addition, all of the opinions          expected from each Allstate expert are based on the

documents and evidence already disclosed in the case, including Plaintiffs' deposition, and the

deposition of their general contractor, Ron Bernosky. Nothing                         in Rice, Boykin, ot Taylor's

testimony will come as surprise to Plaintiffs or their experts, which is likely the reason they never

sought Allstate's experts' depositions in the first place, even though they had nine (9) months to

do so.

                 3. Any prejudice to Plaintiffs can be cured by a short continuance.

         Allstate is not asking for a continuance nor does it think one is needed. However, in light

of the pandemic affecting Florida where defense counsel is located, and Texas where this case lies,

a short continuance permitting Allstate to               supplement        its expert designations would allow

Plaintiffs to digest Allstate's expert reports, or take their depositions, would cure any perceived

prejudice.




                                                         -8-
     FowLER WHIrE BURNETT P.A. . BRIcKELL ARcH, 1395 BRIcKELL AvENuE,   l4ir FLoon, MIAMI,   FLoRIDA 33   l3l ' (305)   789-9200
      Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 9 of 12
                                                                                            CASE NO. 4: l8-cv-03931




                  4. Allstate    did not engage in delay tactics or trial by ambush.

        There is no evidence that Allstate "engaged in dilatory conduct clearly violative of the

district court's orders." Barrett, 95 F.3d at 380. Allstate's delay in submitting a formal reporl,                                if
any, is due to a combination             of a document-intensive litigation which                  resulted on ongoing

disclosure of evidence of damages by Plaintiffs, with the onset of the pandemic which prevented

Allstate's fact gathering efforts. Nothing in Allstate's conduct even hints at malfeasance toward

Plaintiffs.

IV. CONCLUSION

         Allstate complied with the court's docket control order when it submitted its expert witness

disclosures "listing the qualifications of each expert, each opinion the experl will present, and the

basis for each opinion." Plaintiffs' disguised motion to strike Allstate's experts is untimely and

against this court's rules.       If the court believes Allstate violated its order, all four factors to be

considered in determining whether Allstate's experts should be excluded weigh heavily against it,

and this court should not strike them.

         WHEREFORE, defendant, Allstate Insurance Company, respectfully requests this

honorable court to deny Plaintiffs' motion in limine striking its experts, to allow Allstate to

supplement its expert disclosures and any other relief deemed just and proper.




                                                             -9-
      FowLER WHrrE BuRNETT P.A. . BRICKELL ARCH, 1395 BRTcKELL AvENUE, l4rrr FLooR, MlAMl. FLoRIDA 33 l3 I   '   (305) 789'9200
Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 10 of 12

                                                                                         CASE NO. 4:18-cv-0393                  1




                                                   Respectfully submitted,


                                                   /s/ J. Michael Pennekamp
                                                   J. Michael Pennekamp
                                                   Fla. Bar No. 983454
                                                   Email : j mp@fowler-white.com

                                                   Bruno Renda
                                                   Fla. BarNo.91971
                                                   Email : rendab@fowler-white.com

                                                   FOWLER WHITE BURNETT, P.A.
                                                   Brickell Arch, Fourteenth Floor
                                                   1395 Brickell Avenue
                                                   Miami, Florida 33131
                                                   Telephone: (305)789-9200
                                                   Facsimile: (305)789-9201




                                                       -10-
FowrEn Wurie BuRNErr P.A. .   BRTCKELL ARCH, 1395 BRTCKELL AVENUE, l4rrr FLooR,   MlAMt, FLoR|DA   33 l3   I ' (305) 789-9200
    Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 11 of 12
                                                                                            CASE NO. 4:18-cv-03931




                                        CERTIFICATE OF SERVICE

        I hereby certify that on August 3,2020, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record on the attached Service List in the manner specified, either

via transmission ofNotices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically Notices                                of

Electronic Filing.

                                                               /s/ Bruno Renda
                                                               Bruno Renda




                                                           -   ll   -
     FowLER WHrrE BURNETT P.A. . BRTCKELL ARCH, I395 BRICKELL AVENUE. l4rr FLooR, MIAM!, FLoRIDA 33 l3 I . (305) 789-9200
  Case 4:18-cv-03931 Document 43 Filed on 08/03/20 in TXSD Page 12 of 12

                                                                                             CASE NO. 4: l8-cv-03931




                                               SERVICE LIST

                                         CASE NO. 4:18-cv-0393               1




Martin Bienstock, Esq.                                      Shane McClelland, Esq.
Bienstock PLLC                                              The Law Offices of Shane McClelland
1629K St. NW, Suite 300                                     24275 Katy Freeway
Washington, DC 20006                                        Suite 400
(o) (202) e08-6601                                          Katy, TX71494
(c) (202) 731-t204                                          E-Mail: shane@hmtrial.com;
Email: MBienstock@BienstockPllC.com                         Telephone: (7 13) 987 -7 107
                                                            Facsimile : (832) 827 -4207

Attorney for DAVID LEWIS and                                Attomey for DAVID LEWIS and
MARGARET LEWIS                                              MARGARET LEWIS




                                                       -12-
   FowLER WHt'rE BuRNErr P.A. . BRICKELL ARCH, 1395 BRIcKELL AvENUE,   l4u FLooR, MIAI\4I,   FLoRIDA 33 l3   I ' (305) 789-9200
